DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/21/2021. It is noted, however, that applicant has not filed a certified copy of the CN 202110349862.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 4-6, 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai Wenxing (CN 111416845 A) and further in view of Hu Qianli (CN 110493351 A). 
Re Claim 1, 8 & 13, Lai Wenxing teaches a method for networking multi-protocol terminals, comprising: 
acquiring a configuration file; (Lai Wenxing; FIG. 1; Page(s) 5-10; Configuration information.) 
configuring, based on the configuration file, a virtual management terminal, (Lai Wenxing; FIG. 1; Page(s) 5-10; Configuration information, cloud based management platforms.) 
wherein the virtual management terminal is configured to perform conversion between an entity terminal protocol and a predetermined protocol; (Lai Wenxing; FIG. 1; Page(s) 5-12; Cloud based management that converts protocol for communication between a plurality of devices.) 
wherein the first virtual terminal is configured to perform conversion between a server protocol and the predetermined protocol; and (Lai Wenxing; FIG. 1; Page(s) 5-12; Conversions of various protocols for the communicating devices.) 
Lai Wenxing does not explicitly suggest receiving a network access request from a first entity terminal, and creating, based on the network access request, a first virtual terminal corresponding to the first entity terminal, implementing, based on the first virtual terminal, network access of the first entity terminal.
However, in analogous art, Hu Qianli teaches receiving a network access request from a first entity terminal, and creating, based on the network access request, a first virtual terminal corresponding to the first entity terminal, (Hu Qianli; FIG. 1-9; Page(s) 7-16; The embodiment(s) detail comparable methodology that include virtual terminals and access requests.)
implementing, based on the first virtual terminal, network access of the first entity terminal. (Hu Qianli; FIG. 1-9; Page(s) 7-16; Network access, virtual terminals.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lai Wenxing in view of Hu Qianli to grant access for the reasons of creating a system that grant access to virtual terminals. (Hu Qianli Abstract) 

Re Claim 2 & 14, Lai Wenxing-Hu Qianli discloses the method according to claim 1, wherein the configuration file at least comprises: 
an entity terminal list, wherein the entity terminal list at least comprises entity terminal types; (Hu Qianli; FIG. 1-9; Page(s) 7-8; The embodiment(s) detail various type of devices/types.) 
virtual terminal types and a cache configuration of a virtual terminal corresponding to each of the virtual terminal types; and (Hu Qianli; FIG. 1-9; Page(s) 8-9, 16; Memory of various devices.) 
 a correspondence list between virtual terminals and entity terminals. (Hu Qianli; FIG. 1-9; Page(s) 7-16; Communication between devices.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lai Wenxing in view of Hu Qianli to grant access for the reasons of creating a system that grant access to virtual terminals. (Hu Qianli Abstract) 

Re Claim 3 & 15, Lai Wenxing-Hu Qianli discloses the method according to claim 2, wherein configuring, based on the configuration file, the virtual management terminal comprises: 
configuring, based on the entity terminal list, a communication interface on the virtual management terminal for each of the entity terminals in the entity terminal list. (Hu Qianli; FIG. 1-9; Page(s) 7-16; Communication interfaces.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lai Wenxing in view of Hu Qianli to grant access for the reasons of creating a system that grant access to virtual terminals. (Hu Qianli Abstract) 
 
Re Claim 9, Lai Wenxing-Hu Qianli discloses the method according to claim 8, further comprising: 
caching, upon converting the target data packet into the first delivered data by the target virtual terminal, the first delivered data in a cache of the target virtual terminal by the target virtual terminal; and  (Hu Qianli; FIG. 1-9; Page(s) 7-16; The storing of data, sending data.) 
acquiring, prior to converting the first delivered data into the second delivered data by the virtual management terminal, the first delivered data from the cache of the target virtual terminal by the virtual management terminal. (Hu Qianli; FIG. 1-9; Page(s) 7-16; The storing of data, sending data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lai Wenxing in view of Hu Qianli to grant access for the reasons of creating a system that grant access to virtual terminals. (Hu Qianli Abstract) 

Re Claim 10, Lai Wenxing-Hu Qianli discloses the method according to claim 8, further comprising: 
acquiring first reported data of a second entity terminal; (Lai Wenxing; FIG. 1; Page(s) 5-12; The sending of data.) 
converting, by the virtual management terminal, the first reported data into second reported data of the predetermined protocol, and sending the second reported data to a second virtual terminal corresponding to the second entity terminal; and (Lai Wenxing; FIG. 1; Page(s) 5-12; Cloud based management that converts protocol for communication between a plurality of devices.)
receiving the second reported data by the second virtual terminal, converting the second reported data into third reported data of a server protocol, and reporting the third reported data to the server. (Lai Wenxing; FIG. 1; Page(s) 5-12; Cloud based management that converts protocol for communication between a plurality of devices.)

Re Claim 11, Lai Wenxing-Hu Qianli discloses a non-transitory computer storage medium storing a computer program, wherein the computer program, when run by a processor, causes the processor to perform the method as defined in claim 1. (Lai Wenxing; FIG. 1-10; Page(s) 12-15; A program, processor.)    

Re Claim 12, Lai Wenxing-Hu Qianli discloses a non-transitory computer storage medium storing a computer program, wherein the computer program, when run by a processor, causes the processor to perform the method as defined in claim 8.  (Lai Wenxing; FIG. 1-10; Page(s) 12-15; A program, processor.)    

Re Claim 20, Lai Wenxing-Hu Qianli discloses an electronic device at least comprising a memory and a processor, wherein a computer program is stored on the memory, and the processor, when running the computer program on the memory, is caused to perform the method as defined in claim 8.  (Lai Wenxing; FIG. 1-10; Page(s) 12-15; A program, processor.)      

Claim(s) 7 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai Wenxing (CN 111416845 A) in view of Hu Qianli (CN 110493351 A) and further in view of Yu et al. (US 2020/0236546 A1). 
Re Claim 7 & 19, Lai Wenxing-Hu Qianli discloses the method according to claim 1, yet does not explicitly suggest further comprising: acquiring an updated configuration file; configuring, based on the updated configuration file, the virtual management terminal; and creating, based on a network access application of an entity terminal, a virtual terminal corresponding to the entity terminal, and implementing, based on the virtual terminal, network access of the entity terminal.  
However, in analogous art, Yu teaches further comprising: 
acquiring an updated configuration file; (Yu; FIG. 1; Background, Summary; Updating configuration related files/data.) 
configuring, based on the updated configuration file, the virtual management terminal; and (Yu; FIG. 1; Background, Summary; Configuring the files and management related devices.) 
creating, based on a network access application of an entity terminal, a virtual terminal corresponding to the entity terminal, and implementing, based on the virtual terminal, network access of the entity terminal. (Yu; FIG. 1; Background, Summary, ¶ [0087]-[0122]; Network access, terminals, remote based terminals and devices.) 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443